DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “about 30 wt% to about 90 wt% of hydrophobic cotton … and about 15 wt% to about 60 wt% of hydrophilic cotton”, and the claim also recites “about 40 wt% to about 85 wt% of hydrophobic cotton … and about 10 wt% to about 70 wt% of hydrophilic cotton” and “about 50 wt% to about 80 wt% of hydrophobic cotton … and about 20 wt% to about 50 wt% of hydrophilic cotton” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 11 recites the broad recitation “Wa1 is about 55 mm to about 100 mm”, and the claim also recites “about 57 mm to about 95 mm” and “about 60 mm to about 90 mm” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 11 recites the broad recitation “Wa3 is about 55 mm to about 110 mm”, and the claim also recites “about 57 mm to about 105 mm” and “about 60 mm to about 100 mm” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 11 recites the broad recitation “Wa2 is about 35 mm to about 70mm”, and the claim also recites “about 40 mm to about 65 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 15 recites the broad recitation “Ww is about 42.5 mm to about 52.5 mm” and the claim also recites “about 40 mm to about 50 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 17 recites the broad recitation “Lw is about 50 mm to about 67.5 mm” and the claim also recites “about 45 mm to about 65 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erdem et al. (11,173,077).
With respect to claim 1, Erdem discloses an absorbent article comprising a topsheet 1, as shown in figure 1, and a backing sheet 26, and an absorbent core 60, as shown in figure 10. The topsheet comprises about 60-90 wt% of hydrophobic natural fibers and about 5-40 wt% of hydrophilic natural fibers, as disclosed in column 9, lines 19-22. The natural fibers are cotton, as disclosed in column 7, lines 16-17, and column 9, lines 35-36.
With respect to claim 2, the topsheet comprises about 60-90 wt% of hydrophobic natural fibers and about 5-40 wt% of hydrophilic natural fibers, as disclosed in column 9, lines 19-22. The ranges disclosed by Erdem overlap the claimed ranges and therefore anticipate the claimed ranges (see MPEP 2131.03).
With respect to claim 3, the absorbent core 60 comprises 100% natural absorbent materials, cellulose, as disclosed in column 28, lines 24-26.
With respect to claim 5, the topsheet 1 has a basis weight of 8-60 gsm, as disclosed in column 7, lines 40-41.
With respect to claims 7-8, the absorbent article is a sanitary napkin, as disclosed in column 4, lines 60-62.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdem et al. (11,173,077) in view of Miura et al. (8,920,398).
With respect to claim 4, Erdem discloses all aspects of the claimed invention with the exception of the natural absorbent materials comprising cotton. Erdem discloses the natural absorbent material is cellulose, but does not explicitly disclose the cellulose is derived from cotton. Cotton is a common and well-known source of cellulose. Miura teaches cotton as a natural material suitable for use in an absorbent article, as disclosed in column 6, line 67, to column 7, line 1. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the natural absorbent material of Erdem from cotton, as taught by Miura, to achieve the predictable result of deriving cellulose from a well-known natural source.
With respect to claim 6, Erdem discloses all aspects of the claimed invention with the exception of the absorbent core having a basis weight of about 100 to about 500 gsm. Miura teaches an absorbent layer having a basis weight of 200 gsm, as disclosed in column 7, lines 1-3. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent core of Erdem with a basis weight of 200 gsm, as taught by Miura, to achieve the predictable result of an absorbent core having sufficient density and thickness to provide support to the article and absorb fluids.
With respect to claim 9, Erdem discloses a sanitary napkin, as disclosed in column 4, lines 60-62, where in the topsheet 1 comprises about 60 wt% of hydrophobic natural fibers and about 40 wt% of hydrophilic natural fibers, as disclosed in column 9, lines 19-22. The natural fibers are cotton, as disclosed in column 7, lines 16-17, and column 9, lines 35-36. The topsheet 1 has a basis weight of 60 gsm, as disclosed in column 7, lines 40-41. The absorbent core comprises 100% cellulose fibers, as disclosed in column 28, lines 24-26.
Erdem discloses all aspects of the claimed invention with the exception of the absorbent core comprising cotton and having a basis weight of about 150 to about 450 gsm. Erdem discloses the natural absorbent material is cellulose, but does not explicitly disclose the cellulose is derived from cotton. Cotton is a common and well-known source of cellulose. Miura teaches cotton as a natural material suitable for use in an absorbent article, as disclosed in column 6, line 67, to column 7, line 1. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the natural absorbent material of Erdem from cotton, as taught by Miura, to achieve the predictable result of deriving cellulose from a well-known natural source. Miura further teaches an absorbent layer having a basis weight of 200 gsm, as disclosed in column 7, lines 1-3. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent core of Erdem with a basis weight of 200 gsm, as taught by Miura, to achieve the predictable result of an absorbent core having sufficient density and thickness to provide support to the article and absorb fluids.

Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (8,920,398).
With respect to claim 10, Miura discloses a sanitary napkin, as shown in figure 1, comprising a topsheet 38, an absorbent core 44, and a backing sheet 40, as shown in figure 4. The absorbent core exhibits a modified hourglass shape, as shown by the dotted line in figure 1, the shape comprising a front bulb area 28 with a front terminal end, a rear bulb area 30 with a rear terminal end, and a neck area 32. The maximum width of the front bulb area is greater than the minimum width of the neck area, and the maximum width of the rear bulb area is greater than the maximum width of the front bulb area and the minimum width of the neck area, as shown in figure 1. The longitudinal distance from the front terminal end of the front bulb area 28 to a midpoint of the neck area 32 is less than the longitudinal distance from the rear terminal end of the rear bulb area 30 to the midpoint of the neck area 32, as shown in figure 1.
Miura discloses all aspects of the claimed invention with the exception of the maximum width of the front bulb area being about 50 to about 110 mm, the maximum width of the rear bulb area being about 50 to about 120 mm, and the minimum width of the neck area being about 30 to about 75 mm. Miura discloses in column 10, lines 44-52, that the length of closed area 72 in the neck area 32 is in the range of 80-220, and the width of the closed area 72 is in the range of 35-55 mm. Therefore, the minimum width in the neck area must be greater than 35-55 mm. However, Miura is silent as to the widths of the absorbent core. Where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the claimed invention having the relative dimensions does not perform differently than the prior art device, then the claimed invention is not patentably distinct from the prior art (see MPEP 2144(IV)(A)). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the maximum width of the front bulb area being about 50 to about 110 mm, the maximum width of the rear bulb area being about 50 to about 120 mm, and the minimum width of the neck area being about 30 to about 75 mm in the core of Miura, since the only difference between the claimed invention and the prior art is a recitation of relative dimensions. 
With respect to claim 11, Miura discloses all aspects of the claimed invention with the exception of the maximum width of the front bulb area being about 55 to about 10 mm, the maximum width of the rear bulb area being about 55 to about 110 mm, and the minimum width of the neck area being about 35 to about 70 mm. Where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the claimed invention having the relative dimensions does not perform differently than the prior art device, then the claimed invention is not patentably distinct from the prior art (see MPEP 2144(IV)(A)). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the maximum width of the front bulb area being about 55 to about 100 mm, the maximum width of the rear bulb area being about 55 to about 110 mm, and the minimum width of the neck area being about 35 to about 70 mm in the core of Miura, since the only difference between the claimed invention and the prior art is a recitation of relative dimensions.
With respect to claim 12, the sanitary napkin is intended to be worn in a crotch area of a user’s undergarment, as disclosed in column 3, lines 2-6, and the neck area 32 is an elongate neck area wherein the width is substantially the same (dotted lines outlining the core are parallel in area 32), as shown in figure 1.
With respect to claim 13, at least one wing 52 extends laterally from the topsheet 38 and backing sheet 40 on each lateral side of the neck area 32, as shown in figures 1 and 3.
With respect to claim 14, Miura discloses all aspects of the claimed invention with the exception of a width of each wing being about 45 mm to about 55 mm. Miura shows in figure 1 that the wings 52 have width from a lateral outer edge of the absorbent core to a lateral outer edge of the wing. However, Miura is silent as to the widths of the wings. Where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the claimed invention having the relative dimensions does not perform differently than the prior art device, then the claimed invention is not patentably distinct from the prior art (see MPEP 2144(IV)(A)). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the width of each wing of Miura about 45 mm to about 55 mm, since the only difference between the claimed invention and the prior art is a recitation of relative dimensions.
With respect to claim 15, Miura discloses all aspects of the claimed invention with the exception of a width of each wing being about 42.5 mm to about 52.5 mm. Miura shows in figure 1 that the wings 52 have width from a lateral outer edge of the absorbent core to a lateral outer edge of the wing. However, Miura is silent as to the widths of the wings. Where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the claimed invention having the relative dimensions does not perform differently than the prior art device, then the claimed invention is not patentably distinct from the prior art (see MPEP 2144(IV)(A)). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the width of each wing of Miura about 42.5 mm to about 52.5 mm, since the only difference between the claimed invention and the prior art is a recitation of relative dimensions.
With respect to claim 16, Miura discloses all aspects of the claimed invention with the exception of a longitudinal length of each wing being about 55 mm to about 70 mm. Where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the claimed invention having the relative dimensions does not perform differently than the prior art device, then the claimed invention is not patentably distinct from the prior art (see MPEP 2144(IV)(A)). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the length of each wing of Miura about 55 mm to about 70 mm, since the only difference between the claimed invention and the prior art is a recitation of relative dimensions.
With respect to claim 17, Miura discloses all aspects of the claimed invention with the exception of a longitudinal length of each wing being about 50 mm to about 67.5 mm. Where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the claimed invention having the relative dimensions does not perform differently than the prior art device, then the claimed invention is not patentably distinct from the prior art (see MPEP 2144(IV)(A)). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the length of each wing of Miura about 50 mm to about 67.5 mm, since the only difference between the claimed invention and the prior art is a recitation of relative dimensions.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (8,920,398) in view of Erdem et al. (11,173,077).
With respect to claim 18, Miura discloses a sanitary napkin, as shown in figure 1, comprising a topsheet 38, an absorbent core 44, and a backing sheet 40, as shown in figure 4. The topsheet 38 comprises cotton, as disclosed in column 4, line 47. The absorbent core exhibits a modified hourglass shape, as shown by the dotted line in figure 1, the shape comprising a front bulb area 28 with a front terminal end, a rear bulb area 30 with a rear terminal end, and a neck area 32. The maximum width of the front bulb area is greater than the minimum width of the neck area, and the maximum width of the rear bulb area is greater than the maximum width of the front bulb area and the minimum width of the neck area, as shown in figure 1. The longitudinal distance from the front terminal end of the front bulb area 28 to a midpoint of the neck area 32 is less than the longitudinal distance from the rear terminal end of the rear bulb area 30 to the midpoint of the neck area 32, as shown in figure 1. At least one wing 52 extends laterally from the topsheet 38 and backing sheet 40 on each lateral side of the neck area 32, as shown in figures 1 and 3.
Miura discloses all aspects of the claimed invention with the exception of the maximum width of the front bulb area being about 50 to about 110 mm, the maximum width of the rear bulb area being about 50 to about 120 mm, and the minimum width of the neck area being about 30 to about 75 mm, the wing having a width of about 45 mm to about 55 mm and a longitudinal length of about 55 mm to about 70 mm, and the topsheet comprising about 50 wt% to about 85 wt% of hydrophobic cotton and about 15 wt% to about 50 wt% of hydrophilic cotton and having a basis weight of about 22.5 to about 70 gsm.
Miura discloses in column 10, lines 44-52, that the length of closed area 72 in the neck area 32 is in the range of 80-220, and the width of the closed area 72 is in the range of 35-55 mm. Therefore, the minimum width in the neck area must be greater than 35-55 mm. However, Miura is silent as to the widths of the absorbent core. Where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the claimed invention having the relative dimensions does not perform differently than the prior art device, then the claimed invention is not patentably distinct from the prior art (see MPEP 2144(IV)(A)). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the maximum width of the front bulb area being about 50 to about 110 mm, the maximum width of the rear bulb area being about 50 to about 120 mm, and the minimum width of the neck area being about 30 to about 75 mm in the core of Miura, since the only difference between the claimed invention and the prior art is a recitation of relative dimensions.
Miura shows in figure 1 that the wings 52 have width from a lateral outer edge of the absorbent core to a lateral outer edge of the wing, and the wings having a longitudinal length. However, Miura is silent as to the width and length of the wings. Where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and the claimed invention having the relative dimensions does not perform differently than the prior art device, then the claimed invention is not patentably distinct from the prior art (see MPEP 2144(IV)(A)). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the width of each wing of Miura about 42.5 mm to about 52.5 mm, and the longitudinal length of each wing about 55 mm to about 70 mm, since the only difference between the claimed invention and the prior art is a recitation of relative dimensions.
Erdem teaches a topsheet for a sanitary napkin comprising about 60-90 wt% of hydrophobic natural fibers and about 5-40 wt% of hydrophilic natural fibers, as disclosed in column 9, lines 19-22. The natural fibers are cotton, as disclosed in column 7, lines 16-17, and column 9, lines 35-36. The topsheet has a basis weight of 60 gsm, as disclosed in column 7, lines 40-41. Erdem teaches the topsheet has the advantage of improved structural and mechanical strength, and that the combination of hydrophilic and hydrophobic fibers improves the dryness of the topsheet, as disclosed in column 2, lines 14-24. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the cotton topsheet of Miura from about 60-90 wt% of hydrophobic cotton fibers and about 5-40 wt% of hydrophilic cotton fibers and having a basis weight of 60 gsm, as taught by Erdem, to achieve a topsheet having improved strength and dryness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 8,777,914; 8,157,779; and 7,601,144 disclose absorbent articles having modified hourglass shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781